     Case 2:17-cv-01136-TLN-EFB Document 48 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE JOHN PLASSE, III, AND                    No. 2:17-cv-1136-TLN-EFB PS
      JEANNIE LYNNE PLASSE,
12
                         Plaintiffs,
13                                                     ORDER
                 v.
14
      LYNLEY FORD,
15
                         Defendant.
16

17

18           The court previously set an initial scheduling conference for September 9, 2020, and

19   ordered the parties to file status reports by no later than August 26, 2020. ECF No. 43. Plaintiffs

20   timely filed a status report. ECF No. 44. Defendant, instead of submitting a status report, filed a

21   request to continue the scheduling conference for at least 120 days. ECF No. 45.

22           Defendant, who is in propria persona, explains that she has been attempting to obtain new

23   legal counsel1, but her efforts have been frustrated by the current Covid-19 pandemic. Id. at 2.

24   She contends that she has sent several e-mails to prospective counsel but has not received a

25   response. Id.

26   /////

27
             1
              The court previously granted plaintiff’s former attorney’s motion to withdraw as
28   counsel. ECF No. 41.
                                                       1
     Case 2:17-cv-01136-TLN-EFB Document 48 Filed 09/08/20 Page 2 of 2

 1          Defendant’s former attorney withdrew as counsel in September 2019. Thus, defendant
 2   has had nearly a year—including several months prior to the ongoing pandemic—to seek and
 3   obtain representation. If defendant cannot find an attorney willing to take on her case, she must at
 4   some point make diligent efforts to proceed on her own. Given that defendant is currently
 5   proceeding without counsel, the court will grant her a brief continuance of the scheduling
 6   conference. However, defendant is admonished that her request is being granted to permit her to
 7   prepare and file a status report addressing the issues delineated in the court’s August 10, 2020
 8   order. See ECF No. 43. While she may certainly continue to seek representation, she must
 9   proceed with litigating this case. The court is not inclined to grant further requests to continue the
10   scheduling conference based on a failure to obtain new counsel.
11          Accordingly, it is hereby ORDERED that:
12          1. Defendant’s request to continue the September 9, 2020 scheduling conference (ECF
13   No. 45) is granted in part.
14          2. The initial scheduling conference currently set for September 9, 2020 is continued to
15   October 14, 2020 at 10:00 a.m., in Courtroom No. 8.2
16          3. On or before September 30, 2020, defendant shall submit a status report addressing the
17   matters set forth in the court’s August 10, 2020 order.
18          4. Defendant is admonished that should she fail to timely file a status report, the court
19   may schedule this case without her input.
20          5. The clerk is directed to send defendant a copy of the court’s August 10, 2020 order.
21   DATED: September 8, 2020.
22

23

24

25

26          2
              Plaintiffs have filed a motion to sever claims and dismiss two of their claims as moot.
27   ECF No. 47. That motion is currently set for hearing on October 14, 2020. Id. Defendant is
     hereby notified that pursuant to Local Rule 230(c), she is required to file an opposition or
28   statement of non-opposition to that motion by September 30, 2020.
                                                        2
